Citation Nr: 1820085	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-08 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1974 to October 1974.  The Veteran served on active duty from December 1991 to February 1992 and from March 1992 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the June 2010 rating decision, the RO denied entitlement to service connection for hypertension.  In the April 2013 rating decision, the RO denied entitlement to service connection for tinnitus.

In October 2016 and August 2017, the Board remanded the service connection claim for hypertension for further evidentiary development.

In March 2018 the Veteran presented sworn testimony during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Following the hearing, In March 2018, the Veteran submitted additional evidence directly to the Board; he also submitted a written waiver of initial agency of original jurisdiction of the evidence at that time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure during his active military service.

2.  The presumption of soundness did not attach with regard to hypertension for the Veteran's first period of active duty because there was no entrance examination, and the evidence reflects that hypertension did not permanently worsened beyond its natural progression during this period of active duty service.

3.  The presumption of soundness did attach with regard to hypertension for the Veteran's second period of active duty but clear and unmistakable evidence reflects that hypertension preexisted this period of service and clear and unmistakable evidence reflects that hypertension was not aggravated by this period of service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1111, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board is granting the benefit sought in full for the claim of entitlement to service connection for tinnitus, thus further discussion of the VCAA is unnecessary. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to the remaining claim on appeal, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d  1359,1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

At the outset, the evidence reflects that the Veteran initially enlisted in the Army reserve in 1974, and had his initial period of ACDUTRA from May to October 1974.  He then continued to serve in the Reserve with various periods of inactive duty for training (INACDUTRA) and annual training.

He had a period of active duty from December 22, 1991 to February 20, 1992, a period of one month and 29 days.  He did not have any foreign service during this period of time.  Separation papers (DD 214 Form) indicates he was "ordered to Active Duty in support of Operation Desert Shield/Storm." Approximately a month later he was ordered to active duty again.  He had a second period of active duty from March 16, 1992 to May 29, 1992, a period of 2 months and 14 days.  Again, during this second period of active duty he did not have any foreign service. Separation papers again show that he was "ordered to active Duty in support of Operation Desert Shield/Storm."

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the appellant was disabled from an injury incurred in the line of duty.  38 U.S.C. 101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C. § 101(22) (2012); 38 C.F.R. § 3.6(c) (2017).  INACDUTRA includes duty prescribed for the Reserves.  38 U.S.C. § 101(23)(A).  The Reserve includes the National Guard of the United States.  38 U.S.C. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  

To this end, the Veteran, generally, does not contend that his claimed disabilities began during his period of ACDUTRA service; but rather, that his disabilities began or are due to his activity duty military service.  See, e.g., Veteran's representative written brief presentation. 
A.  Tinnitus

The Veteran reports that he began experiencing ringing in his ears during his active military service and it has continued since.  See, e.g., Veteran's statement dated December 2012 and Board hearing transcript dated March 2018.  Specifically, he reports that during the course of his military occupationally specialty (MOS), he was exposed to constant loud noise and, in addition, he was exposed to loud gun firing noise while at the gun range.

The Veteran's DD-214 Form shows that his MOS was a power generator equipment operator, light weight vehicle mechanic, and record telecommunications center operator.  In addition, he was awarded expert marksmanship badge rifle, M-16.

A June 1994 treatment record documents the Veteran's complaints of ringing in the ears.

During a March 2013 VA examination, the Veteran reported that his tinnitus began around 2003.  The examiner opined that the Veteran's tinnitus is less likely than not related to his military service.  The examiner reasoned that the Veteran reported that his tinnitus began around 2003.  The examiner noted that the Veteran's claims file shows that he had complaints of tinnitus for several days; however, otitis media was diagnosed.  The examiner concluded and that literature does not support delayed onset of tinnitus following noise exposure.

In a May 2013 letter, J.E.C., M.D., F.C.C.P., the Veteran's treating private physician, indicated that during the Veteran's active military service he was "exposed to significant noise and this most likely created acoustic trauma."  
In March 2018, the Veteran submitted submitting medical literature that showed that acoustic trauma from military noise exposure can and does manifest years after the initial event. 

For the reasons below, entitlement to service connection for tinnitus is warranted.

First, as to a current diagnosis, tinnitus is a disability for which a lay person may offer a competent diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that ringing in the ears is capable of lay observation).  Here, the Veteran has reported ringing in his ears; thus, a current disability has been demonstrated.

Second, as to the in-service injury element, there is no reason to dispute the Veteran's credible lay statement concerning his in-service noise exposure.  The Veteran's statements are consistent with his DD-214 Form.  Therefore, his claimed exposure to loud noise is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C. § 1154 (a)( 2012). 

Third, as the Veteran has established the current disability and in-service injury elements, the only remaining question is whether there is a nexus between his current tinnitus and in-service acoustic trauma.

As to the May 2013 VA opinion it is afforded little probative value, if any.  To this end, although the examiner documented that the Veteran reported that his tinnitus began around 2003, the Veteran has consistently reported throughout the appeal period that his tinnitus began during service and has continued since.   Furthermore, the May 2013 examiner's negative opinion was also based on literature that does not support delayed onset of tinnitus following noise exposure.  However, following the May 2013 examination, the Veteran submitted medical literature that showed to the contrary, that is that acoustic trauma from military noise exposure can and does manifest years after the initial event.  

In sum, the Veteran's statements throughout the pendency of his appeal as to the onset of his tinnitus began are more probative.  To this end, a June 1994 treatment record supports the Veteran's contentions of continuous ringing in his ears since his active military service, as the June 1994 treatment provider noted that the Veteran reported ringing in his ears at that time. 

Moreover, the Veteran is competent to both observe the presence of tinnitus and relate his current tinnitus to acoustic trauma from his active service.  The Board finds his assertions in this regard credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.

As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

B.  Hypertension

The Veteran seeks service connection for hypertension. 

In the case, the Veteran has provided varying dates as to the onset of his hypertension.  Specifically, he asserts that he was prescribed medication to treat his hypertension during his active duty service, in February 1992.  See Veteran's notice of disagreement dated August 2010.  Second, he claims that during his activity duty service in February 1992, he was prescribed medication to treat his hypertension "prior to [his] deployment to Operation Desert Shield."  See Veteran's substantive appeal dated July 2012. 

In December 1983 and August 1987 report of medical history, the Veteran denied high or low blood pressure.  In the August 1987 report of medical examination, the Veteran's blood pressure reading was recorded as 110/68.

In a February 1990 report of medical history, (which the purpose for the examination was noted as over 40), the Veteran reported that he was currently taking medication and that he has high blood pressure.  The examining physician noted that the Veteran has a history of hypertension and that he was on medication. In the February 1990 report of medical examination, his blood pressure reading was recorded as 140/70. 

In an April 1991 treatment record, the physician notes that that the Veteran requires a refill for his high blood pressure. 

In an October 1991 prescription form, a private physician notes that the Veteran has chronic hypertension.

In a January 1992 health questionnaire for dental treatment, the Veteran noted that he has high blood pressure.  In a February 1992 report of medical examination (which the purpose for the examination was noted as demobilization) the Veteran's blood reading was 130/80.  In the February 1992 report of medical history, the physician documented that the Veteran has high blood pressure and that he is prescribed medication to treat his high blood pressure.  Furthermore the examining physician noted "EPTS."

In a February 04, 1991 outpatient clinic treatment record, the physician notes that the Veteran has complaints of hypertension.

VA treatment records show hypertension on a problem list reflecting a diagnosis in October 1999.

In June 2010, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran was diagnosed with hypertension in 1990 and opined that the Veteran hypertension was not permanently increased beyond the natural progression during his active military service.  The examiner reasoned that the Veteran's medical documentation shows normal blood reading while prescribed medication during service.  The Veteran is currently on two medications to treat his hypertension.  The examiner concluded that "per medical literature hypertension is a condition that changes over time and requires more than one medication to control as one ages."

In a November 2016 VA examination report, the VA examiner indicated that the Veteran was diagnosed with hypertension sometime between September 1986 and February 1990.  The examiner opined that it is less likely that the Veteran "have a diagnosis of hypertension that is at least as likely as not (50 percent or greater probability) incurred in or caused by (the) during active/ ADT service."

In an August 2017 VA opinion, the VA physician found that the Veteran's hypertension clearly and unmistakably pre-existed his entry into active duty service in December 1991.  The physician reasoned a review of the medical records shows that that the Veteran did not have hypertension in August 1987 or before this date. The physician reasoned that a "Quad Physical" in August 1987 noted no documentation of hypertension and that in 1990 and medical records show that the Veteran had hypertension since 1990.  Furthermore, the physician indicated that in a February 1990 over 40 physical examination report, the Veteran reported that he has hypertension and is taking blood pressure medication.  Additionally, the physician stated that thereafter, medical records continue to show that the Veteran has high blood pressure and/ or hypertension and it is treated with medication.  See service records dated April 1991, June 1991, and October1991.  The physician noted that in a January 1992 Health Questionnaire for Dental Treatment record, the Veteran reported he has "been under a physician's care for the past 2 years" and he has "high BP."  In the February 1992 Demobilization physical report, it states that the hypertension was existed prior to service.  The physician concluded that therefore the implication is that the Veteran was diagnosed with hypertension between the end of August 1987 or before February 1990 and the Veteran's hypertension existed prior to his active military service.

The August 2017 physician also opined that the Veteran's hypertension was clearly and unmistakably not aggravated thereby by the active service, and is least as likely that any increase in severity was due to natural progress of the disorder.  The physician reasoned that of available medical record show documentation that the Veteran's hypertension was well controlled during service and post service.   Furthermore, the physician stated that the above blood pressure readings in service and following his active service are within normal limits and that his blood pressure is well controlled.  The physician concluded that there is no documentation of uncontrolled hypertension, or any event that resulted in an uncontrolled blood pressure during his active military service.

For the reasons below, entitlement to service connection for hypertension is not warranted. 

At the outset, the November 2016 VA examination opinion is of no probative value, as it is internally inconsistent.  To this end, although the examiner indicated that the Veteran's hypertension was "incurred in or caused by (the) during active/ ADT service" the examiner also indicated that the Veteran was initially diagnosed with hypertension prior to his active military service.  Specifically, the examiner stated that the Veteran was diagnosed with hypertension between 1986 and 1990; as indicated above the Veteran's active duty military service began in December 1991.  Therefore, the examiner's statement that the Veteran's hypertension began during active service, is inconsistent with the statement concerning the onset of the Veteran's hypertension.  Therefore, the November 2016 examination report is of no probative value. 

With respect to the June 2010 and August 2017 opinion, these opinions are highly probative as they provide rationales for the opinions based on an accurate characterization of the evidence. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Furthermore, the August 2017 physician clearly laid out the facts of the Veteran's onset of his hypertension and provided a clear rationale with supporting details from the Veteran's service and treatment  records.  

As to the Veteran's first period of active duty service beginning in December 1991, the evidence reflects that he was not examined on entry.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C. § 1111.

However, in Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court noted that the presumption of soundness applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111 (2012).  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

Accordingly, because an enlistment examination was not of record for the Veteran's first period of active service, and there is no indication that the examination report was lost or destroyed, the presumption of soundness does not apply to this period.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).

To this end, the evidence shows that the Veteran was diagnosed with hypertension sometime before February 1990.  As shown above, in a February 1990 report of medical history, the Veteran reported that he was currently taken medications and that he has high blood pressure and the examining physician at that time noted that the Veteran has a history of hypertension.  Furthermore, in an April 1991 treatment record, the physician notes that that the Veteran requires a refill for his high blood pressure.  In an October 1991 prescription form, a private physician notes that the Veteran has chronic hypertension.  Importantly, both the June 2010 and August 2017 and physicians found that the onset of the Veteran's hypertension occurred sometime before or at February 1990.  Therefore, the evidence establishes that the Veteran's hypertension pre-existed his first period of active service.  
A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  In other words, the only means by which direct service connection may be established for this disability is by showing that it was permanently worsened beyond its natural progression during service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

In this case, there is no evidence that the Veteran's hypertension was permanently worsened beyond its natural progression during his first period of service.

As shown above, the Veteran's STRs during his period of active duty service do not reveal that his hypertension worsened beyond its natural progression.  Specifically, the Veteran's STRs only indicate that the Veteran has high blood pressure and or hypertension and that he was prescribed medication for his hypertension.  See STR dated in January 1991.  Notably, prior to the Veteran's first period of active duty treatment providers also noted that the Veteran had hypertension and that he required medication.  See treatment records dated in April 1991 and October 1991.  

As to the Veteran's second period of active duty service, the evidence shows that the Veteran was afforded an examination upon entry in February 1992, at which time it was noted that the Veteran was prescribed medication for his high blood pressure, and that examining physician noted that the Veteran's high blood pressure "EPTS."  However, the Veteran's February 1992 enlistment examination does not specifically note hypertension.  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C. § 1111 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

As noted above, the evidence shows that the Veteran was diagnosed with hypertension sometime prior to 1990.  Furthermore, the August 2017 VA examiner opined that hypertension clearly and unmistakably pre-existed his entry into active duty service in December 1991 and was not aggravated thereby.  The August 2017 physician provided a through rationale, which essentially concluded that following the Veteran's initial onset of his hypertension sometime in 1990, treatment records document that the Veteran's hypertension was well controlled and that he was treated with medication.  The August 2017 VA physician also indicated that the Veteran has been treated with medication to treat his hypertension from his initial onset of hypertension, thus, there is clearly and unmistakably no aggravation or worsening of his hypertension during service.

In sum, the presumption of soundness with regard to hypertension did not attach for the Veteran's first period of regular active duty service and the evidence reflects that the Veteran's hypertension did not worsen beyond its natural progression during that period of service.  The presumption of soundness did attach with regard to hypertension for the Veteran's second period of service, but the evidence clearly and unmistakably shows that the hypertension preexisted this period of service and clearly and unmistakably shows that it was not aggravated by this period of service.  The presumption of soundness has thus been rebutted with regard to the Veteran's second period of service and this same evidence indicates that the preexisting hypertension was not aggravated by this period of service.

For the forgoing reasons, entitlement to service connection for hypertension is not warranted, and the claim must be denied.

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


